DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Claims 1 and 7-19 are allowable. Claims 2-6 and 20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between Species, as set forth in the Office action mailed on 12/22/2020, is hereby withdrawn and claims 2-6 and 20 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-6, 19, and 20, the prior art failed to disclose or reasonably suggest the claimed method particularly characterized by conductively coupling an end 
Regarding claims 7-13, the prior art failed to disclose or reasonably suggest the
claimed method particularly characterized by each of the first and second individual embedded die comprising a body of encapsulant material encapsulating at least a sidewall and a back surface of the corresponding individual embedded die thereof and
having a front side generally flush with an active surface of the corresponding individual
embedded die thereof; and forming at least one conductive via that extends through the
body of encapsulant material of both of the first and second individual embedded dies.
Regarding claims 14-15, the prior art failed to disclose or reasonably suggest the
claimed method particularly characterized by encapsulating a first semiconductor die with an encapsulant into a first semiconductor structure having a front side and a back side, the first semiconductor die having an active surface that is generally flush with the front side, and side surfaces and a back surface embedded in the encapsulant; encapsulating a second semiconductor die with an encapsulant into a second semiconductor structure having a front side and a back side, the second semiconductor die having an active surface that is generally flush with the front side and a back surface embedded in the encapsulant, wherein the back surfaces of the first and second semiconductor structures face each other; forming conductive lines on the front sides of the first and second semiconductor structures; and forming a conductive via that extends from the front side of the first semiconductor structure to the front side of the second semiconductor structure, the conductive via being in direct contact with the conductive line.
Regarding claims 16-18, the prior art failed to disclose or reasonably suggest the
claimed method particularly characterized by encapsulating a first semiconductor die with an encapsulant into a first semiconductor structure having a front side and a back side, the first semiconductor die having an active surface that is generally flush with the front side, and a back surface embedded in the encapsulant; encapsulating a second semiconductor die with an encapsulant into a second semiconductor structure having a front side and a back side, the second semiconductor die having an active surface that is generally flush with the front side and a back surface embedded in the encapsulant, wherein the back surfaces of the first and second semiconductor structures face each other; forming conductive lines on the front sides of the first and second semiconductor structures; forming a conductive via that extends from the front side of the first semiconductor structure to the front side of the second semiconductor structure, the conductive via being in direct contact with the conductive line; and singulating the encapsulated semiconductor dies.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/Primary Examiner, Art Unit 2896